Name: Commission Regulation (EEC) No 1293/88 of 11 May 1988 re-establishing the levying of customs duties on women' s or girls' skirts, products of category 27 (order No 40.0270), nets and netting made of twine, cordage or rope, products of category 97 (order No 40.0970), originating in Thailand to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 12. 5 . 88 Official Journal of the European Communities No L 122/23 COMMISSION REGULATION (EEC) No 1293/88 of 11 May 1988 re-establishing the levying of customs duties on women's or girls' skirts, products of category 27 (order No 40.0270), nets and netting made of twine, cordage or rope, products of category 97 (order No 40.0970), originating in Thai ­ land to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN ' COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2), to individual ceilings, within the limits of the quantities specified in column 7 of its Annex I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of women's or girls skirts, products of category 27 (order No 40.0270), nets and netting made of twine, cordage or rope products of category 97 (order No 40.0970), the relevant ceiling amounts to 145 000 pieces and 1 3 tonnes respectively ; Whereas on 3 May 1988 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 15 May 1988 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category CN code Description 40.0270 27 (1 000 pieces) 6104 51 00 6104 52 00 6104 53 00 6104 59 00, Women's or girls' skirts, including divided skirts 6204 51 00 6204 52 00 6204 53 00 6204 59 10 40.0970 97 (tonnes) 5608 11 11 5608 11 19 5608 11 91 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 367, 28 . 12. 1987, p. 58 . (2) OJ No L 367, 28 . 12. 1987, p. 1 . No L 122/24 Official Journal of the European Communities 12. 5; 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1988 . For the Commission COCKFIELD Vice-President